Citation Nr: 1446195	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In April 2014, the Board reopened the above claims and remanded them for further development.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2008 letter, sent prior to the initial unfavorable decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Additionally, consistent with the April 2014 Board remand directions, the AOJ obtained records from the Social Security Administration (SSA) and a new VA examination in June 2014.  

In the prior remand, the Board found that the January 2011 VA examination had been inadequate for various reasons, including the examiner's failure to consider the Veteran's claim that his symptoms of hearing loss and tinnitus began in service and his claim of no significant post-service noise exposure.  The Board notes that the June 2014 VA examiner did not address those claims; however, as will be explained below, the Board finds that the Veteran's reports as to the above matters are not credible.  As such, consideration of such reports by the VA examiner is not necessary, as any opinion based on such non-credible reports would not be probative.  The Board had also previously noted that the January 2011 VA examiner did not adequately consider the Veteran's threshold shift between the enlistment and separation examination.  However, the June 2014 VA examiner addressed that matter and specifically determined that threshold hearing measurements were within normal variability.  As such, the Board finds the June 2014 VA examination is adequate to decide the appeal.  The VA examiner based her opinions on an interview with the Veteran; a review of the record; and a physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Also per the June 2014 Board remand, the AOJ attempted to obtain pertinent records from the Veteran's prior employer (Upjohn Chemicals and Dow Chemicals), in June and July 2014 letters.  However, it did not receive a response to those requests.  The AOJ further informed the Veteran of their attempts in a July 2014 letter and the September 2014 supplemental statement of the case effectively informed the Veteran of the records obtained, which did not include his employment records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

Additionally, in February 2013, the Veteran set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During that hearing, the undersigned noted the issues on appeal.  Additionally, the Veteran provided testimony as to his in-service experience noise exposure (from driving to the flight line), his reported lack of noise protection (other than soft foam ear plugs) and claimed chronicity of his disability were provided.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's April 2014 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.  App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met; a determination must be made as to whether the hearing loss was incurred in or aggravated by service.


III. Factual Background and Analysis

The Veteran contends that he was exposed to jet noise during service, as he was responsible for transportation back and forth from the flight line.  He further reported the use of in-ear noise protection, but not over-ear noise protection.  He also claimed that he initially noticed his hearing loss and tinnitus in service.  (February 2013 Board hearing).

The Board initially notes that the Veteran has current diagnoses of bilateral hearing loss and tinnitus, meeting the first criterion to establish service connection, that there is a current disability.  (June 2014 VA examination).  However, even if the Board were to concede that the Veteran had in-service noise exposure consistent with the duties he has described (despite his reported use of hearing protection at those times), to establish the second element of service connection, the Veteran's claims would still fail.  The Board finds that the Veteran does not meet the third criteria for service connection - a link or nexus between a current diagnosis and the in-service disease or injury.  

Simply put, none of the competent and credible medical evidence of record establishes that the Veteran's current hearing loss or tinnitus developed in service or is etiologically related to service.  Rather, both VA examiners found the contrary.  The Veteran has not submitted any medical evidence in support of his contentions.

Service treatment records do not document any complaints of, or treatment for, hearing loss.  Additionally, the audiological findings from the August 1971 separation examination documents findings that did not reach the level of a "disability" under 38 C.F.R. § 3.385.  As such, the Veteran did not have hearing loss manifested to the level of a disability in service.  

Furthermore, multiple medical records are associated with the Veteran's claims file, but do not document any complaints of, or treatment for, bilateral hearing loss or tinnitus for decades following service.  As noted above, although the AOJ attempted to obtain the Veteran's employment records, which he identified during the February 2013 Board hearing, the AOJ did not receive a response to its requests from either the Veteran's former employer or from the Veteran himself.

There is a February 2008 lay statement, from a J.L., of record.  However, that statement only speaks to the Veteran currently having hearing loss and not when such hearing loss began.

The only medical evidence to address the Veteran's claims is the January 2011 and June 2014 VA examinations.  However, both VA examiners found that service connection was not warranted.  

The January 2011 VA examiner noted the Veteran's reports of in-service and post-service work and recreational noise, with the use of hearing protection in all such circumstances.  The VA examiner diagnosed him with normal to mild sensorineural hearing loss of the each ear.  

The January 2011 VA examiner found no significant shift in the Veteran's hearing from his time of enlistment to discharge from service.  Based on her claims file review, she opined that hearing loss was not related to service, but more likely related to civilian noise exposure as a plant operator for 30 years.  Similarly, based on claims file review and an undetermined onset date, the examiner opined that tinnitus was not related to noise exposure in service, but more likely to the cause of hearing loss, possibly civilian noise exposure.  

In June 2014, the Veteran underwent another VA examination, wherein the examiner found that he had bilateral sensorineural hearing loss.  The VA examiner specifically found that there was not more than normal measurement variability at any frequency.  The VA examiner further opined that as the Veteran had normal hearing, with no shift during service, and that it was less likely as not that the  bilateral hearing loss was caused by or a result of military service.  The VA examiner further noted no onset of a tinnitus incident reported, and found that tinnitus was not caused by or a result of military noise exposure, but was more likely caused by post-service occupational noise exposure.  

The only evidence of record supportive of the Veteran's claims is his recent reports that his bilateral hearing loss and tinnitus started during service.  (April 2011 VA Form 9, February 2013 Board hearing).  In this regard, the Board finds that such claims are inconsistent with the contemporaneous evidence.  In this regard, as indicated previously, his service treatment records are negative for any complaints, treatment, or diagnoses referable to either hearing loss or tinnitus.  The August 1971 separation examination included testing specific to the Veteran's hearing; however, there is no indication that the Veteran made any complaints regarding his hearing or tinnitus at that time.  Furthermore, in his report of medical history he specifically denied having either hearing loss or trouble with his ears.  

Moreover, the Veteran has repeatedly provided inconsistent histories as to when his bilateral hearing loss and tinnitus developed.  In his April 2005 initial claim for VA benefits, in response to the question "When did your disability begin?" the Veteran responded "00/00/00".  Such a response indicates that at best, the Veteran did not know when his disability began.  In contrast, the January 2011 VA examiner specifically quoted the Veteran as reporting that he first noticed his hearing loss in "1975" - approximately four years following his discharge from service.  The Board notes that in "1975", the Veteran had already been working at the chemical plant for a few years and had not been in a supervisory role yet.  (February 2013 Board hearing, May 2014 VA Form 21-4142).  

The January 2011 VA examiner similarly quoted the Veteran's report of when his tinnitus started as "years ago; maybe 25 to 30 years ago.  I don't know".  Even if the Board were to take the higher number of 30 years ago for when tinnitus begam, that would still place the Veteran in the 1980s - several years following his 1971 discharge.  The Veteran subsequently changed his report yet again in the April 2011 VA Form 9 and his February 2013 Board hearing testimony.  At those times, he claimed that his bilateral hearing loss and tinnitus began during service.  The Board further notes that despite the Veteran's recent claim that his disorders began in service, and have bothered him since that time, the Veteran waited over 40 years to file a claim for VA benefits.

The time when his bilateral hearing loss and tinnitus started are not the only inconsistencies provided by the Veteran.  He has repeatedly insisted that he was not exposed to noise during his post-service employment at a chemical plant, because he worked as a supervisor for the majority of his employment.  (June 2014 VA examination).  However, the Veteran still apparently worked for 7 years in a non-supervisory role, which indeed is three years longer than he was in service.  (June 2014 VA examination).  Furthermore, given the Veteran's February 2013 Board hearing testimony that he had to undergo yearly hearing evaluations as part of his job, it can be assumed that his employer had at least some concerns regarding noise exposure.  Similarly, the January 2011 VA examiner noted that the Veteran reported the use of hearing protection at work, which further indicates that hearing protection was deemed necessary due to some degree of noise exposure.  

The Board cannot ignore the fact that the Veteran has repeatedly altered his history of when he believes he began having bilateral hearing loss and tinnitus began and of the extent of his noise exposure.  Therefore, the Veteran's current statements made in connection with his pending claims for VA benefits, as to when his bilateral hearing loss and tinnitus symptoms began and the extent of his post-service noise exposure are inconsistent with the contemporaneous evidence of record, are not credible.

The only other evidence of record supportive of the Veteran's claim is his contention that he has bilateral hearing loss due to his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed hearing loss etiologically related to service, such questions falls outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Finally, the service connection on a presumptive basis for hearing loss does not apply here, as hearing loss was not demonstrated either in service (none reported on separation examination) or a year following service.  Rather, the first medical documentation of hearing loss, of record, was the January 2011 VA examination, from approximately 40 years following the Veteran's discharge from service.  

The weight of the probative evidence demonstrates that the Veteran does not have current bilateral hearing loss or tinnitus related to any aspect of service.  As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


